Citation Nr: 0531427	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  05-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother




ATTORNEY FOR THE BOARD

James R. Siegal, Counsel


INTRODUCTION

The appellant had active duty for training with the United 
States Coast Guard Reserves from May to November 1965.

By decision dated in July 2003, the Board of Veterans' 
Appeals (Board) denied the appellant's claim for service 
connection for residuals of a back injury.  That month, the 
veteran sought to reopen his claim.  By rating action dated 
in December 2003, the Regional Office (RO) again denied his 
claim for service connection for residuals of a back injury.  

The Board notes that the rating action of December 2003 
addressed the veteran's claim without regard to finality of 
the Board's July 2003 decision.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-1384 (Fed. Cir. 1996).  In light of the Board's 
legal duty to determine whether the veteran has submitted new 
and material evidence to reopen the previously denied claim, 
the issue certified by the RO has been rephrased as noted on 
the title page.

The issue of service connection for a back is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By decision of July 2003, the Board denied service 
connection for residuals of a back injury.

2.  The evidence added to the record since the July 2003 
determination provides a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a back injury.


CONCLUSIONS OF LAW

1.  The July 2003 Board decision that denied service 
connection for residuals of a back injury is final. 38 
U.S.C.A. § 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 
(2005).

2.  The additional evidence received since the July 2003 
decision is new and material and the claim for service 
connection for a back disability, is reopened. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2003 
letter from the RO to the appellant.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the AOJ.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the appellant's service medical records, VA and private 
medical records, and the report of a VA examination.  He has 
been afforded the opportunity to testify at a hearing at the 
VA.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to his claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

Finality

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for residuals of a back 
injury is the Board's July 2003 decision.  Therefore, the 
Board must review, in light of the applicable law, 
regulations, and the United States Court of Appeals for 
Veterans Claims (Court) cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will summarize the evidence that 
was of record at the time of the July 2003 Board decision, 
and the evidence presented subsequently.  The prior evidence 
of record is important in determining newness and materiality 
for the purposes of deciding whether to reopen a claim.  Id.

The evidence of record at the time of the Board's July 2003 
determination included service medical records, private 
medical records, Social Security Administration records, 
statements from private physicians, the report of a VA 
examination, and the appellant's testimony at a hearing.  In 
this regard, it was noted that the service medical records 
were negative for complaints or findings of any back 
disability.  There was no mention of any injury to the back, 
and the spine was normal on clinical examinations for service 
in September 1965 and May 1970.  On a report of medical 
history in May 1970 for a quadrennial examination, the 
appellant specifically denied any history of back trouble.  
An October 1998 statement from H.M.T., M.D., noted that the 
appellant reported having back pain from the time he was 28 
years old (he was born in August 1946).  The appellant also 
stated that he fell in September 1997 and injured his right 
shoulder and back.  Also of record were several statements 
from P.E.G., M.D.  Dr. G. related that he had treated the 
appellant since December 1997, and that he (the appellant) 
had related to him that all his back problems were the direct 
result of an injury that occurred in 1965 while the appellant 
was in service.  The appellant indicated that he took a bad 
dive into a swimming pool, his back jackknifed and he had 
excruciating pain.  Dr. G. opined that the appellant's injury 
to his lower back that he sustained in service was related to 
his current low back problems.  The physician added that the 
type of injury the appellant had was a direct result of the 
diving injury in service in 1965.

The Board's denial was predicated on a finding there was no 
objective evidence of a back disability in service, and 
nothing to confirm the alleged injury in a swimming pool.  It 
was further noted that there was no clinical evidence of a 
back disability for many years after service.  The conclusion 
following the VA examination in 2002 was to the effect that 
it was not likely that the appellant's osteoarthritis stemmed 
from an injury in service, and that there was no evidence of 
treatment in service.  

The additional evidence consists of duplicate private medical 
records, a July 2003 letter from a chiropractor, a July 2003 
statement from Dr. G, and the appellant's testimony at a 
hearing before the undersigned in July 2005.  The Board notes 
that the chiropractor indicated that he recalled treating the 
appellant in the mid 1960's and early 1970's for a "lower 
back injury that he sustained in a bad dive while in boot 
camp in 1965."  He added that he no longer had records of 
his chiropractic service.  The Board observes that the July 
2003 letter from Dr. G. essentially reiterates the opinion he 
had previously expressed.  He commented that the type of 
change he saw was the result of a long period of time of 
injury.

The medical records primarily reflect treatment many years 
following the appellant's discharge from service.  However, 
both Dr. G. and the chiropractor stated that current back 
disability was related to service.  While Dr. G.'s opinion is 
cumulative of one that he previously provided and which was 
previously considered, the other medical opinion is new and 
relevant to the matter at issue.  Although the supporting 
records were not submitted, the statement itself must be 
presumed credible.  In considering whether to reopen a claim, 
VA must assume the credibility of the aforementioned evidence 
which supports the veteran's claim as required by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the evidence added to the record since the July 2003 
determination provides a reasonable possibility of 
substantiating the claim for service connection for residuals 
of a back injury.  The claim for service connection for a 
back disability, is reopened.


ORDER

The application to reopen the claim of service connection for 
a back disability is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Board notes that a VA examination is necessary in this 
case.  The veteran has provided medical evidence to reopen 
his claim.  The supporting medical records are apparently 
unavailable for review which would be useful in assessing the 
credibility of the evidence.  As such, the Board believes 
that a VA examination should be afforded to the veteran to 
include a medical opinion regarding the etiology of any 
current back disability.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a back 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  After reviewing the pertinent 
medical evidence, the examiner should opine 
as to whether any current back disability is 
etiologically related to the veteran's 
service and whether arthritis was present 
within one year of the veteran's separation 
from service.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


